SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

194
CA 13-01857
PRESENT: PERADOTTO, J.P., CARNI, SCONIERS, AND WHALEN, JJ.


IN THE MATTER OF HERBERT FARRINGTON,
PETITIONER-APPELLANT,

                      V                            MEMORANDUM AND ORDER

ANTHONY ANNUCCI, ACTING COMMISSIONER, NEW YORK
STATE DEPARTMENT OF CORRECTIONS AND COMMUNITY
SUPERVISION, RESPONDENT-RESPONDENT.


WYOMING COUNTY-ATTICA LEGAL AID BUREAU, WARSAW (LEAH R. NOWOTARSKI OF
COUNSEL), FOR PETITIONER-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (KATE H. NEPVEU OF
COUNSEL), FOR RESPONDENT-RESPONDENT.


     Appeal from a judgment of the Supreme Court, Wyoming County (Mark
H. Dadd, A.J.), entered September 18, 2013 in a proceeding pursuant to
CPLR article 78. The judgment dismissed the petition.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Memorandum: Petitioner commenced this proceeding seeking to
annul a determination that he violated a certain inmate disciplinary
rule. After petitioner appealed Supreme Court’s judgment dismissing
the petition, respondent issued an administrative order reversing the
determination and directing that all references to the disciplinary
proceeding be expunged. Because petitioner has obtained the relief he
sought in the petition, this appeal is dismissed as moot (see Matter
of Free v Coombe, 234 AD2d 996, 996).




Entered:    February 13, 2015                    Frances E. Cafarell
                                                 Clerk of the Court